                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:18-CV-14-D


BRAD R. JOHNSON,                              )
                                              )
                              Plaintiff,      )
                                              )
                    v.                        )              ORDER
                                              )
REBECCA ALLEN, et al.,                        )
                                              )
                              Defendants.     )


       On September 7, 2018, the court granted defendants' motions to dismiss Brad R. Johnson's

("Johnson" or ''plaintift'') first amended complaint [D.E. 77, 78]. Defendants moved for attorneys' .

fees [D.E. 79, 88, 92] and filed memoranda in support [D.E. 80, 91, 93]. Johnson responded in

opposition [D.E. 96, 109, 111]. Defendants moved to strike Johnson's responses [D.E. 102,

116-17], and Hodges and Simmons replied [D.E. 119].

       On October 5, 2018, Johnson moved to alter and amend the court's judgment [D.E. 89] and

filed a memorandum in support [D.E. 90]. Defendants responded in opposition [D.E. 95, 104] and

moved to strike Johnson's memorandum in support [D.E. 101]. Johnson replied [D.E. 105, 110,

112], and defendants moved to strike one of Johnson's replies [D.E. 115]. As explained below, the

court denies defendants' motions for attorneys' fees, denies Johnson's motion to alter and amend the

judgment, and grants defendants' motions to strike.

                                                  I.

       Defendants seek an award of attorneys' fees pursUant to 42 U.S.C. § 1988 and the court's

inherent powers [D.E. 79, 88, 92]. "Section 1988(b) confers discretion on courts to award attorneys
fees to the prevailing party in an action brought under, inter ali~ 42 U.S.C. § 1983." DeBauche v.

Trani, 191 F.3d 499, 510 (4th Cir. 1999). A prevailing plaintiff "should ordinarily recover an

attorney's fee unless special circumstances would render such an award unjust." Hensley v.

Eckerhart,461 U.S. 424,429 (1983) (quotation omitted); Lefeminev. Wideman, 758F.3d551, 555 .

(4th Cir. 20 14). "A much stricter standard applies, however, when a court is requested to make such

an award to a prevailing defendant." Unus v. Kane, 565 F.3d 103, 127 (4th Cir. 2009). For a

prevailing defendant to recover its attorneys' fees under section 1988, ''the plaintiff's claims must

have been either frivolous, unreasonable, or groundless, or the plaintiff must have continued to

litigate after the claim became so." Id. (quotations and alteration omitted); see Hughes v. Rowe, 449

U.S. 5, 14 (1980) (per curiam); DeBauche, 191 F.3dat510. TheFourthCircuithasrecognized that

"awarding attorneys' fees to a prevailing defendant is a conservative tool, to be used sparingly in

those cases in which the plaintiff presses a claim which he knew or should have known was

groundless, frivolous, or unreasonable." Eqwil Emp't Opportunity Comm'n v. Great Steaks. Inc.,

667 F.3d 510, 517 (4th Cir. 2012) (alteration and quotation omitted); see Arnold v. Burger King

Corp., 719 F.2d 63, 65 (4th Cir. 1983).

       The record does not support awarding attorneys' fees to defendants. Accordingly, the court

denies defendants' motions for attorneys' fees.

       As for defendants' motions to strike various memoranda that Johnson filed, Local Civil Rule
                                                                                                 J




7.2(f) governs page limits for memoranda, and Local Civil Rule 10.1 governs the forms of

memoranda. See Local Civ. R. 7.2(f), 10.1. Johnson's memoranda far exceed the authorized page

limits, and Johnson disregards Local Civil Rule 10.1. See [D.E. 90, 96, 109--11]. Accordingly, the

court grants defendants' motions to strike.



                                                  2
       On October 5, 2018, Johnson moved to amend or alter the court'sjudgmentpursuantto Rule

59(e) ofthe Federal Rules of Civil Procedure [D.E. 89]. "A Rule 59(e) motion may only be granted

in three situations: (1) to accommodate an intervening change in controlling law; (2) to account for

new evidence not available at trial; or (3) to correct a clear error of law or prevent manifest

injustice." Mayfield v. Nat'l Ass'n for Stock Car Auto Racing. Inc., 674 F.3d 369, 378 (4th Cir.

2012) (quotation omitted); see Fed. R. Civ.P. 59(e);Zinkandv.Bro~478F.3d634, 637 (4thCir.

2007); Bogart v. Chapell, 396 F .3d 548, 555 (4th Cir. 2005); Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co.,

148 F.3d 396, 403 (4th Cir. 1998); Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995).

Johnson's motion lacks merit and is denied.

                                                  II.

       In sum, the court DENIES defendants' motions for attorneys' fees [D.E. 79, 88, 92],

DENIES Johnson's motion to alter or amend the judgment [D.E. 89], and GRANTS defendants'

motions to strike [D.E. 101--02, 115-17].

       SO ORDERED. This 1~ day of Apri12019.




                                                           JAdEs c~EWR'm
                                                           United States District Judge




                                                  3
